      Case 5:09-cr-00009-DCB-LRA Document 20 Filed 05/14/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION


UNITED STATES OF AMERICA


VS.                              CRIMINAL ACTION NO. 5:09-cr-9-DCB-LRA


JON VERNON IMMEL                                                 DEFENDANT


                      MEMORANDUM OPINION AND ORDER


      This cause is before the Court on Petitioner Jon Vernon

Immel’s “Motion for Resentencing” (docket entry 18) based upon the

Supreme Court Case of Dean v. United States, 137 S.Ct. 1170 (2017).

      The   Court    requires   the    United   States    to   respond    to

Petitioner’s Motion within twenty (20) days from the date of entry

of this Order.

      SO ORDERED, this the 14th day of May, 2020.




                                         David Bramlette______________

                                         UNITED STATES DISTRICT JUDGE
